JAMES E. JOHNSON                              THE C ITY OF NEW Y ORK                               FRANK A. DELUCCIA
Corporation Counsel                                                                                         Senior Counsel
                                             LAW DEPARTMENT                                          Phone: (212) 356-5054
                                                                                                     fdelucci@law.nyc.gov
                                             100 CHURCH STREET, Rm. 3-155
                                                  NEW YORK, NY 10007



                                                                      February 19, 2020

        BY ECF
        Honorable Mary Kay Vyskocil
        United States District Judge                                        USDC SDNY
        Southern District of New York                                       DOCUMENT
        500 Pearl Street                                                    ELECTRONICALLY FILED
        New York, New York 10007                                            DOC #:
                                                                            DATE FILED: 2/20/2020
                 Re:   Calvin Buari v. City of New York, et al.,
                       18 Civ. 12299 (MKV)

        Your Honor:

                I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
        of New York, and one of the attorneys assigned to the defense of the above-referenced matter.
        For the reasons set forth below, defendants respectfully request a two-week extension of time –
        from February 24, 2020 to March 9, 2020 – to file their reply to plaintiff’s opposition to
        defendants’ motion to dismiss the complaint in its entirety pursuant to Fed. R. Civ. P. 12(b)(6).
        This is defendants’ first request for an extension of time to file their reply and plaintiff’s counsel
        consents to this request. This requested extension does not affect any other dates or deadlines in
        this matter as no other dates or deadlines are currently scheduled.

                By way of procedural background, on December 11, 2019, defendants, pursuant to the
        Scheduling Order adopted at a pre-motion conference on October 11, 2019, moved to dismiss
        plaintiff’s complaint. On January 13, 2020, the Court granted plaintiff’s request (made with
        defendants’ consent) for an enlargement of time to file their opposition until February 10, 2020,

                Defendants’ requested extension is necessary as Alan Scheiner, co-defense counsel in this
        matter, was on trial1 and the undersigned was away from the office last week and will also be out
        of the office during the first week of March to attend to a personal matter. The requested
        extension will allow defendants to complete and file their reply without delaying proceedings
        and while working around the scheduling conflicts outlined above.
        1
         Mr. Scheiner was on trial before the Honorable LaShann DeArcy Hall in the Eastern District of
        New York in the matter of Pagan v. Pun, et al., 15-cv-5825 from February 10-13, 2020.
      Defendants thank the Court for its time and consideration of the within request.

                                                          Respectfully submitted,

                                                          Frank A. DeLuccia      /s/

                                                          Frank A. DeLuccia
                                                          Senior Counsel
FAD/m
cc:  Marc Cannon, Esq. (by ECF)
     Oscar Michelen, Esq. (by ECF)




                                2/20/2020




                                             -2-
